Title: To John Adams from John Codman, Jr., 27 August 1790
From: Codman, John, Jr.
To: Adams, John



Dear sir
Boston 27 August 1790

Enclosed is an Account of the Cost of your two Casks of Wine of the charges which I have paid upon it—Agreeably to your desire I shall acquaint Doctor Tufts of the amount that he may discharge it when convenient
I understand our friend Mr Harrison does not accept the appointment of Consul at Cadiz—My Brother Richard whom I believe is honored with being personally known to you I am flattered to suppose would not discredit such an office, he has had as good an education as this country affords & since that time has spent several years in my compting house but lately being out of health he has taken a tour into France Spain & Italy which has given him an acquaintance with some of these languages and finding the climate beneficial to him is a good deal attached to a residence in that part of the world
As your influence must greatly prevail with the President and the Secy of foreign affairs, I have taken the liberty in this instance to solicit your interest in his favour—The Consulship at Cadiz would be more acceptable than any other because I should have it in my power to serve my brother in the course of business better there than elsewhere and had it not been that I conceived Mr Harrison entitled to a preference, this application would have been made at an earlier period when the appointments from Massachusetts were not so disproportionate as at present, which I have understood would probably prevent further appointments from this quarter, but when it is considered that the Education of the Young Gentlemen of this state especially of the Commercial kind is more attended to than in some of the States in the union, whose Merchants are made up principally of foreigners it will not seem extraordinary that more candidates should offer from hence, than from them.
Was it necessary to furnish letters of recommendation from more disinterested persons I would thank you to mention it & I will forward them, I cannot however forbear to solicit your forgiveness for this intrusion on your goodness & to assure you that if you should feel satisfied to interest yourself in behalf of my brother you will confer a lasting obligation on him as well as on Your obed & respectful Hum Servt.

John Codman jun